DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-6 and 11-15 are rejected under 35 U.S.C. 103 as being unpatentable over Brabec (2013/0221897) and Ito et al. (2011/0288710).  Regarding independent claims 1 and 12, and dependent claims 2 and 11, Brabec teaches a power supply control system and method for use with a vehicle safety device, the system (Fig. 7) comprising: first and second power control arrangements (the connections and 360, which selectively connect the parallel connected batteries (100a and 100b), respectively, with the capacitor (Cout)).  The system further includes a selector arrangement (360) which is configured to select an active mode and an isolated mode of each of the first and second power control arrangements so that, at any one time, only one of the first and second power control arrangements operates in the active mode while the other of the first and second power control arrangements operates in the isolated mode. ([0075], [0076])  Brabec also teaches a DC/DC converter (including “A”, “B”, “C”, “D”, L, R) having inputs that are coupled to the outputs of the first and second control arrangements ([0074]).
Brabec fails to explicitly teach the claimed circuit configuration of the first and second power control arrangements.  Ito teaches a similar vehicle system (Fig. 1) to that of Brabec.  Ito teaches plural batteries (BB1, BB2) connected in parallel, both being connected to the input of a DC/DC converter (12), just like Brabec.  Ito also teaches 
a first power control arrangement (74) incorporating at least two first inputs (left side of 74) and at least two first outputs (right side of 74) and being operable in an active mode or in an isolated mode, wherein each input of the at least two first inputs is electrically connected to a corresponding one of the at least two first outputs in the active mode, and each first input of the at least two first inputs is electrically isolated from the corresponding one of the at least two first outputs in the isolated mode (Fig. 2); and
a second power control arrangement (76) incorporating at least two second inputs (left side of 76) and at least two second outputs (right side of 76) and being operable in an active mode or in an isolated mode, wherein each input of the at least two second inputs is electrically connected to a corresponding one of the at least two second outputs in the active mode, and each second input of the at least two second inputs is electrically isolated from the corresponding one of the at least two second outputs in the isolated mode (Fig. 2) and
the DC/DC converter (12) having inputs that are coupled to the first outputs of the first power control arrangement and to the second outputs of the second power control arrangement. (Fig. 2)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute the circuit configuration of Ito’s power control arrangements into Brabec’s invention, since it involves a mere simple substitution of one circuit configuration for another to perform the same function of selectively connecting parallel connected batteries to the input of a DC/DC converter, and the circuit would work equally well with either configuration.
Regarding claim 3, Brabec teaches (Fig. 8) the system further comprising a first DC/DC converter (350) which comprises inputs that are coupled to the first outputs of the first power control arrangement; and a second DC/DC converter (a different 350) which comprises inputs that are coupled to the second outputs of the second power control arrangement. ([0078])
Regarding claims 4 and 13, Brabec and Ito teach each of the first and second power control arrangements comprising a voltage input conductor and a voltage output conductor; a ground input conductor and ground output conductor; (first and second inputs and outputs)
a switching arrangement comprising: a first switch (SRB in Fig. 2 of Ito) that is connected in series between the voltage input conductor and the voltage output conductor; and
a second switch (SRG) that is connected in series between the ground input conductor and the ground output conductor, wherein the switching arrangement is operable to configure the power control arrangement to operate in the active mode by closing the first and second switches or in the isolated mode by opening the first and second switches.  
Regarding claims 5 and 14, Brabec teaches a control parameter input (300 and 330 of Fig. 7) which is configured to receive a control parameter (VsenseOI, Isense, battery info, etc.) and to communicate the control parameter to the selector arrangement (360; via OUTPUT CONTROL) to configure the selector arrangement to select the operating mode of the first and second power control arrangements. ([0076])
Regarding claims 6 and 15, Brabec teaches a voltage sensor arrangement which is configured to sense a voltage across the inputs of each of the first and second power control arrangements and to provide a control parameter to the selector arrangement in response to the sensed voltage, such that in the event that the voltage sensing arrangement senses a reduction or absence in voltage across the inputs of one of the first and second power control arrangement, the voltage sensing arrangement provides the control parameter to the selector arrangement to configure the other of the first and second power control arrangement to operate in the active mode to provide a voltage across its outputs. ([0007], [0008], [0077])
4.	Claim(s) 7-10 are rejected under 35 U.S.C. 103 as being unpatentable over Brabec (2013/0221897) and Ito et al. (2011/0288710) as applied to claim 1 above, and further in view of Yasunori et al. (2017/0080883).  Brabec and Ito teach the system and method as described above.  
Regarding claims 7, 8, and 10, Brabec and Ito fail to explicitly teach a fuse/current limiter being installed in the circuit between each battery (100) and the first and second power control arrangements, which are known as cluster input modules.  Yasunori teaches a similar system (Fig. 1) comprising plural similar power control arrangements (5, 13, 9, 16) and plural sources (1, 2) to that of Brabec and Ito.  Yasunori also teaches a fuse (4, 12, 8, 15) being connected between each power source (1 or 2) and a power control arrangement.  It would have been obvious to one of ordinary skill in the art at the time the invention was filed to implement a fuse in the Brabec/Ito combination between each battery (100) and each power control arrangement, which each can be known as a cluster input module, since Yasunori teaches the idea of having fuse at the inputs of power sources and it would assist Brabec’s system in avoiding large current surges from flowing in the battery/system.  (The Brabec/Ito/Yasunori combination can be configured to look like Applicant’s Fig. 1, where the “cluster input modules” (14 and 22 in Applicant’s Fig. 1) can be a box comprising two inputs and two outputs across the +/- terminals of the batteries (100), and comprises a fuse.  Also, the Brabec/Ito/Yasunori combination teaches a first cluster input module coupled to the first power source (100a) and the second cluster input module coupled to the second power source (100b).)
Regarding claim 9, the Brabec/Ito/Yasunori combination fails to explicitly teach the inputs of the first and second cluster input modules being coupled to the same power source.  However, Yasunori teaches the idea of plural cluster input modules (4, 8 or 12, 15) being coupled to the same power source (1 or 2).  Therefore, it would have been an obvious to one of ordinary skill in the art at the time the invention was filed to have plural cluster input modules being coupled to the same power source, since it involves a minor structural change and allows for redundancy in the system in case of failure of one source or cluster input module or power control arrangement.
Response to Arguments
5.	Applicant’s arguments, filed July 21, 2022, with respect to the rejection(s) of the independent claim(s) have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Brabec and Ito.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DRU M PARRIES whose telephone number is (571)272-8542.  The examiner can normally be reached on Monday -Thursday from 9:00am to 6:00pm.  The examiner can also be reached on alternate Fridays.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Rexford Barnie, can be reached on 571-272-7492. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

DMP
8-9-2022
/TOAN T VU/Primary Examiner, Art Unit 2836